Citation Nr: 1703505	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-40 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This matter was remanded by the Board in October 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that he injured his back at the same time that he injured his fingers in service, when a bomb exploded in his hand.  The Veteran has a current diagnosis of lumbar degenerative joint disease.  The Veteran has been denied service connection for this condition because his service treatment records show no evidence of treatment for, or complaints of, any back disability.  Further, there is no medical evidence showing treatment for a back problem until 1996, and at that time, and on a Social Security application, the Veteran indicated that his back pain did not start until 1986, 28 years after his separation from service.  However, the Veteran has stated that he has suffered back pain since service.  He has submitted numerous statements from his ex-wives and other friends and relations indicating that they witnessed the Veteran appearing to have problems with his back shortly after, and during, service. 

The Veteran appeared for a VA examination in February 2016.  The examiner diagnosed lumbar disc disease with a negative nexus to service.  The examiner explained that while the STRs reflect the left finger was injured in a bomb explosion, there is no indication of injury or treatment for the back in the STRs.  Because of the lack of documentation in the STRs, the examiner stated it is less likely as not that his current back pain is a continuation of back pain from the military.

In a July 2016 addendum, the examiner noted that he did not ask the Veteran to explain the SSA's report that he sustained an injury in June 1986.  The examiner noted that the claims file reflects that the Veteran at that time had advanced lumbar spondylosis; the date of onset was unknown.  As this report was post-service, the examiner stated his negative nexus opinion was unchanged.

In a January 2017 Appellate Brief, the Veteran contended that this medical opinion is inadequate, and the Board agrees.  Reliance on the lack of evidence in the STRs, especially without consideration of lay statements, is inadequate rationale.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).   See also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  In Dalton, the Court found a VA opinion inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the lack of evidence in the service treatment records (STRs) to provide a negative opinion).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided a new VA examination addressing his back disability.  If available, this examination should be conducted by an examiner who has not previously seen the Veteran.  All indicated tests and studies are to be performed.  A complete history should be elicited from the Veteran, particularly including his reported back injury in service, and the circumstances surrounding any separate back injury on June 10, 1986, the date he claimed on a Social Security Administration record as the date his disability started.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician(s) for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm any back disabilities, and determine whether the Veteran has any neurological deficits of his back.  

The examiner should offer an opinion, as to any back disability diagnosed, as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that such back disability is related to service, to include the incident in service which caused severe finger injuries. 

The Veteran's lay statements and the buddy lay statements of record which indicate the Veteran suffered from a back condition during and since service should be discussed.

Complete rationale is to be provided for any opinion rendered.

The Board specifically notes that, as the Veteran spends part of his year in Indiana, and part in Arizona, the Veteran should be consulted to determine where and when such examination should be scheduled such that he could appear without hardship.

2. Thereafter, readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




